J-S34001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ARTHUR F. SILVERBLATT, ESQ.               :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ALEXA BROWN                               :
                                           :
                    Appellant              :   No. 1904 MDA 2019

              Appeal from the Order Entered October 18, 2019
            In the Court of Common Pleas of Lackawanna County
                    Civil Division at No(s): 2011-CV-329


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                       FILED OCTOBER 28, 2020

      Appellee, Arthur F. Silverblatt, Esquire, represented Appellant, Alexa

Brown in divorce proceedings from approximately 2007 until 2010. After the

entry of a final decree in divorce, Attorney Silverblatt sought to recover unpaid

legal fees from the proceeds of the sale of real estate that had been owned by

Brown and her ex-husband by the entireties. On appeal, Brown argues the

trial court erred in letting Attorney Silverblatt execute his judgment against

the escrow account. We affirm.

      After he withdrew from the matter in 2010, Attorney Silverblatt obtained

a default judgment on his claim that Brown owed him $16,601.39 in unpaid

legal fees. He later transferred the judgment to Lackawanna County, and

subsequently revived the judgment on April 5, 2017.
J-S34001-20


       After equitable distribution was resolved, a final decree of divorce was

filed ending Brown’s marriage on January 17, 2019. Attorney Silverblatt

moved to collect his judgment from an escrow account held by Brown’s ex-

husband’s attorney. The escrow account held the proceeds from the sale of

real estate owned by Brown and her husband by the entireties.

       Brown’s ex-husband filed an answer to Attorney Silverblatt’s motion. He

did not oppose the relief sought by Attorney Silverblatt; he merely requested

that the relief be delayed until it was clear the account had sufficient funds to

meet all other prioritized obligations. Brown filed an answer asserting two

primary defenses: (1) that she had not been properly served with the motion,

and (2) that the escrow funds were still held by the entireties and therefore

immune from Attorney Silverblatt’s attempt to execute his default judgment.

Brown also claimed the trial court lacked jurisdiction to do anything with the

escrow account while her appeal from the economic aspects of the divorce

was pending in this Court.1

       The trial court postponed disbursing any funds from the escrow account

until after Brown’s appeal was dismissed by this Court and her ex-husband

certified that disbursement was appropriate. The court held a hearing on

October 16, 2019, where both Brown and her ex-husband presented evidence.



____________________________________________


1 Brown’s appeal was docketed at 319 MDA 2019, and was dismissed on
September 11, 2019, due to Brown’s failure to file a brief.


                                           -2-
J-S34001-20


      After receiving the evidence, the trial court entered two related orders.

In the first, docketed in the divorce case, the court disbursed the remaining

funds in the escrow account, including sums to both Brown and her ex-

husband. The award to Brown included a footnote indicating that $16,601.39

had been deducted from her share pursuant to the second order entered by

the court. The second order was docketed to the present case, and directed

the disbursement of the same sum from Brown’s share of the escrow account.

This timely appeal followed.

      On appeal, Brown raises two arguments. Both of her claims raise

challenges to legal conclusions made by the trial court. Both challenges

constitute questions of law. Therefore, our standard of review is plenary and

no deference is due to the challenged conclusions. See Frantz v. Frantz, 972

A.2d 525, 527 (Pa. Super. 2009).

      First, Brown contends the court erred in allowing Attorney Silverblatt to

execute his judgment against her share of the escrow account, as she believes

it was still legally property owned by the entireties. When a husband and wife

take title to a property during their marriage, it is legally owned, indivisibly,

by both. See Johnson v. Johnson, 908 A.2d 290, 295 (Pa. Super. 2006).

      There are several distinctions between property owned by the entireties

and joint ownership of property by those who are not married. Of most

relevance to this appeal is the maxim that property owned by the entireties is

not subject to the claims of a creditor who only has claims against one of the


                                      -3-
J-S34001-20


spouses. See id. Further, the mere sale of the entireties property does not

act to change the nature of the proceeds of the sale. See id.

      It is upon this slender reed that Brown bases her argument. She

contends the money in the escrow account was the proceeds of the sale of

entireties property. She therefore argues that it was completely impervious to

Attorney Silverblatt’s claims, since he did not have a claim against her ex-

husband.

      What Brown fails to acknowledge is that upon divorce, entireties

property is converted automatically to a tenancy in common. See 23 Pa.C.S.A.

§ 3507(a). Contrary to the protections granted to property owned by the

entireties, property owned in common is not immune from creditors of only

one of the owners. See Frantz, 972 A.2d at 528.

      We acknowledge that the Court in Frantz held that property held in the

custody of the court pending litigation did not automatically lose its character

as entireties property once a divorce decree is entered. See id. However, that

exception does not apply here.

      Here, a decree in divorce had already been entered. Thereafter, the

court disbursed the money in the escrow account to the parties and their

creditors. The money disbursed was no longer in the custody of the court, as

the court had directed that the money be disbursed. Brown’s first issue merits

no relief.




                                     -4-
J-S34001-20


      Before we address Brown’s second issue, we note that in her statement

of questions involved Brown presented her second issue as a due process

claim, asserting that the lien should have been dismissed due to insufficient

process and service. However, in the argument section of her brief, Brown

abandons this issue entirely and instead makes an argument based on lack of

jurisdiction of the trial court. An issue identified on appeal but not developed

in   the   appellant's   brief   is   abandoned   and,   therefore,   waived.   See

Commonwealth v. Rodgers, 605 A.2d 1228, 1239 (Pa. Super. 1992). As

Brown failed to address the matter presented in her statement of questions

presented, we find it waived. Further, issues not presented in the statement

of questions involved portion of a brief typically will not be considered.

Pa.R.A.P. 2116(a). Therefore, Brown’s issue addressed in the argument

section of her brief could also be considered waived. However, as the issue is

arguably jurisdictional, and we nevertheless find it without merit, we will

briefly address the matter.

      In her second issue on appeal, Brown claims the trial court lacked

subject matter jurisdiction in this matter. Although Brown’s claim is difficult to

parse, to the best we can discern, she claims the trial court erred in addressing

Attorney Silverblatt’s motion under her divorce docket. She claims that the

court’s action deprived her of her property in the absence of due process.

      Brown misrepresents the record. Here, even Brown does not contend

that the court lacked jurisdiction to direct the disbursement of the funds in the


                                         -5-
J-S34001-20


escrow account. See 23 Pa.C.S.A. § 3104(a). Further, Brown does not argue

that Attorney Silverblatt did not have a default judgment entered against her

for unpaid attorney’s fees. When Attorney Silverblatt’s judgment was filed of

record in Lackawanna County, it acted as a lien upon all of Brown’s real

property in the county. See In re Upset Sale, Tax Claim Bureau of Berks

County, 479 A.2d 940, 943 (Pa. 1984).

      As discussed previously, Attorney Silverblatt could not execute on that

lien until after the divorce decree was entered and the court relinquished

jurisdiction over the proceeds of the sale of the real property. But once those

two conditions were met, the court was required to enforce the lien as

requested by Attorney Silverblatt. See id. (noting that the judgment lien

prevents the debtor from conveying any property so as to divest the lienholder

of the benefit of the lien).

      And in fact, despite Brown’s contention, the trial court did not direct the

disbursement of escrow funds to Attorney Silverblatt under the divorce docket.

While it did enter an order disbursing funds at the divorce docket, that order

merely references the order the court entered under the civil docket created

by Attorney Silverblatt’s motion. That order is the operative order, and it is

appropriately docketed.

      Under these circumstances, we cannot conclude the trial court lacked

jurisdiction to enforce the lien. Brown’s final argument merits no relief.

      Order affirmed.


                                      -6-
J-S34001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




                          -7-